           Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 1 of 24




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA


 FEDERAL TRADE COMMISSION,                        Case No. ____________

       Plaintiff,
                                                  COMPLAINT FOR
       v.                                         PERMANENT INJUNCTION
                                                  AND OTHER EQUITABLE
 PROG LEASING, LLC, a limited liability           RELIEF
 company, also d/b/a Progressive Leasing,

       Defendant.



      Plaintiff, the Federal Trade Commission (“FTC”), for its Complaint alleges:

      1.      The FTC brings this action under Section 13(b) of the Federal Trade

Commission Act (“FTC Act”), 15 U.S.C. § 53(b), to obtain temporary,

preliminary, and permanent injunctive relief, rescission or reformation of

contracts, restitution, the refund of monies paid, disgorgement of ill-gotten

monies, and other equitable relief for Defendant’s acts or practices in violation of

Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), in connection with the marketing,

offering for sale, and sale of rent-to-own payment plans.




                                          1
           Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 2 of 24




                          JURISDICTION AND VENUE

      2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C.

§§ 1331, 1337(a), and 1345.

      3.      Venue is proper in this District under 28 U.S.C. § 1391(b)(2), (c)(2),

and (d), and 15 U.S.C. § 53(b).

                                    PLAINTIFF

      4.      The FTC is an independent agency of the United States Government

created by statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC

Act, 15 U.S.C. § 45(a), which prohibits unfair or deceptive acts or practices in or

affecting commerce.

      5.      The FTC is authorized to initiate federal district court proceedings, by

its own attorneys, to enjoin violations of the FTC Act and to secure such equitable

relief as may be appropriate in each case, including rescission or reformation of

contracts, restitution, the refund of monies paid, and the disgorgement of ill-gotten

monies. 15 U.S.C. § 53(b).

                                   DEFENDANT

      6.      Defendant Prog Leasing, LLC, also doing business as Progressive

Leasing, (“Progressive”) is a Delaware limited liability company with its principal

place of business at 256 West Data Drive, Draper, Utah 84020. Progressive

                                           2
            Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 3 of 24




transacts or has transacted business in this District and throughout the United

States.

       7.      Progressive employs regional sales employees in this District and

contracts with retailers located in this District. Georgia is one of the top five states

in terms of number of Progressive consumers. More than 200,000 Progressive

consumers reside in Georgia. In addition, Progressive’s parent company, Aaron’s,

Inc., is a Georgia corporation headquartered in this District.

                                    COMMERCE

       8.      At all times material to this Complaint, Defendant has maintained a

substantial course of trade in or affecting commerce, as “commerce” is defined in

Section 4 of the FTC Act, 15 U.S.C. § 44.

                      DEFENDANT’S BUSINESS PRACTICES

       9.      Defendant markets and sells rent-to-own payment plans to consumers

at traditional brick-and-mortar and online retailers, including several prominent

national retailers.

       10.     In numerous instances, Defendant has induced consumers to enter into

rent-to-own payment plans by misrepresenting that consumers will pay only the

retail, cash, or “same as cash” price to purchase merchandise through Progressive



                                           3
         Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 4 of 24




when, in most instances, Defendant charges consumers substantially more than the

retail price.

       11.      Defendant has received tens of thousands of complaints from

consumers who were misled about the cost of Progressive’s rent-to-own products,

including more than 15,000 complaints in a single 15-month period. Despite being

aware of widespread consumer confusion, Defendant continues to employ the same

practices to lure consumers.

                              Background on Progressive

       12.      Progressive is a provider of so-called “virtual” rent-to-own services.

Unlike traditional rent-to-own companies, Progressive does not operate its own

brick-and-mortar stores. Instead, Defendant markets Progressive’s rent-to-own

payment plans to consumers shopping at certain retailers’ stores or websites,

primarily those in the furniture, appliance, jewelry, mattress, automobile

electronics, and mobile phone industries.

       13.      Defendant markets rent-to-own payment plans at more than 24,000

retail locations in 46 states and the District of Columbia.

       14.      Many of these retail stores market a variety of third-party financing

offers, including some that allow consumers to pay for merchandise over time



                                             4
         Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 5 of 24




without paying any additional fees, charges, or costs over the retail price (e.g., no

interest if paid in full within 12 months).

        Defendant Misrepresents the Cost of Its Rent-to-Own Products

      15.    Because Progressive does not operate its own brick-and-mortar stores,

many consumers are not familiar with Progressive or its rent-to-own payment plans

when they go to a retail store or website to shop for merchandise. Nor do they

typically arrive at the store specifically to purchase merchandise using a rent-to-

own payment plan.

      16.    The first price many of these consumers see when they go to the

store—and the price that they would expect to pay—is the retail or “sticker” price

of the merchandise that they are interested in purchasing.

      17.    Many consumers only learn about Progressive after seeing an

advertisement for Progressive in the store or hearing a Progressive sales pitch from

a store employee.

                            Progressive’s Advertisements

      18.    Defendant promotes its rent-to-own payment plans through signage at

retail stores, including banners, posters, table tents, and brochures. While the

design and content of the advertisements vary, they frequently promote a “90 day



                                              5
        Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 6 of 24




payment option.” The advertisements do not disclose adequately or at all the total

cost of Progressive’s rent-to-own products, or any fees, charges, or other costs.

      19.    Defendant also allows stores to develop marketing materials for

Progressive’s rent-to-own plans, subject to Progressive’s review and approval. In

numerous instances, these materials have represented that consumers will only pay

the retail price, cash price, or “same as cash” price to purchase merchandise

through Progressive or that there are no extra fees, charges, or costs associated

with Progressive’s rent-to-own plans.

      20.    For example, one retailer has hung a large banner in its store

advertising a “90 day cash option.” Another retailer’s website has included a page

where consumers can find information about various finance offers, including

Progressive’s rent-to-own offer. The page has stated that Progressive offers “90

days same as cash with no credit check!”

      21.    In 2018, Defendant conducted a review of 200 retailers’ online

advertising. The review found that 37, or 18%, of the retailers represented that

Progressive offers “90 Days Same as Cash” in online advertisements.

              Representations about Progressive’s Rent-to-Own Plans

      22.    Defendant also promotes its rent-to-own plans through in-person sales

pitches at the retail stores that offer Progressive’s plans. Progressive contracts with

                                           6
        Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 7 of 24




retailers to pitch its rent-to-own plans to consumers and has hired part-time sales

associates referred to as “Product Sales Specialists” to assist retailers with the

marketing and sale of Progressive’s plans.

      23.    Pursuant to Progressive’s contracts, retailers are required to comply

with Progressive’s “Retailer Procedures.” These Procedures set forth various

requirements for interacting with Progressive customers. Progressive can demand

corrective action to address retailers’ deviations from these requirements, up to and

including terminating retailers’ relationships with Progressive.

      24.    Defendant trains retail sales associates and Product Sales Specialists

on how to pitch Progressive’s rent-to-own plans. Progressive’s training materials

mask the true cost of Progressive’s plans and include materials directing sales

associates to claim that there are no extra fees, charges, or costs associated with

Progressive’s rent-to-own plans. For example, Progressive’s online training course

for sales associates includes instructions on how to answer common questions

posed by consumers. One such question is: “What’s the interest rate like?” If

asked this question by a consumer, Progressive advises sales associates to respond:

“There actually isn’t an interest rate, because it’s not a loan.” Progressive directs

sales associates to refrain from explaining that there are, in fact, additional charges

to the consumer; specifically, it instructs that an “incorrect” answer would be:

                                           7
         Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 8 of 24




“Well, there’s not an interest rate, but if there was an interest rate, it would be

something around this much….”

      25.    In numerous instances, sales associates and Product Sales Specialists

have represented to consumers that they will pay only the retail price, cash price,

or “same as cash” to purchase merchandise through Progressive, or that there are

no extra fees, charges, or costs associated with Progressive’s rent-to-own plans.

For example, sales associates and Product Sales Specialists have told some

consumers that if they pay in 90 days, they will pay only the “cash price” of the

merchandise or that they can pay “90 days same as cash.” Store associates have

told other consumers that Progressive’s plans have “no interest” or are “interest

free.” In other instances, store associates have provided consumers with an

inaccurate breakdown of their recurring payments that adds up to the retail price of

the merchandise (e.g., $50 per month for 12 months for a $600 item).

                   The Application and Contract Signing Process

      26.    Consumers who express an interest in Progressive are directed to

complete an application. The application format has varied over time, but most

consumers currently apply using a proprietary Internet-based application platform,

known as “Approve.Me.”



                                           8
        Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 9 of 24




      27.    The Approve.Me platform allows consumers to apply for Progressive

or an alternative form of financing (e.g., revolving credit with 0% interest for 12

months) through a single application process.

      28.    If consumers elect to apply for an in-store credit offer, they are taken

to an application page and asked to enter various demographic and income

information. After submitting the application, consumers are taken to a “Results”

page, where they are informed whether their application for the in-store credit offer

has been approved.

      29.    If consumers’ credit applications are denied, consumers are

automatically informed that they have been “pre-approved for the Progressive

Leasing option!” and asked whether they want to continue. In some versions of the

Approve.Me platform, this message has appeared above the message telling

consumers that their credit application was denied, as shown in the example below.




                                          9
       Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 10 of 24




      30.   Next, consumers are asked to provide various additional information,

including pay frequency, checking account number, and credit card number.

      31.   Upon submitting this information, consumers are directed to a

“Results” page where they are informed whether they have been approved by

Progressive, the maximum amount for which they have been approved, and, in

some cases, the maximum rental term for which they have been approved (e.g., 12




                                       10
        Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 11 of 24




months). To continue, the sales associate then enters a description of the

merchandise to be rented and its retail price.

      32.     From there, consumers are taken to a “Customer cart review” screen

where they can see a description of the item to be rented, the “Cash Price,” which

is the retail price of the item, the amount of each recurring payment, and the initial

payment amount. Prior versions of this screen have referred to the retail price as

the “Lease Total,” “Subtotal,” or “Invoice Total.” Below is a screenshot of the

“Customer cart review” page from a demo version of the Approve.Me platform.




      33.    On the same “Customer cart review” page, light gray circles with an

“i” inside appear beside the words “Cash Price,” “Bi-weekly payment,” and

“Initial payment.” Even if consumers were to notice and click on these circles,

                                          11
        Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 12 of 24




they would not learn the total amount they have to pay. If consumers click on the

“Cash Price” circle, a pop-up bubble appears containing the small-print statement:

“Cash price is the amount you would pay if you purchased the item(s) today.”

The “Bi-weekly payment” pop-up bubble states: “Your final payment may vary

but will not exceed your recurring payment amount of $75.04,” while the “Initial

payment” pop-up bubble states: “Initial Payment is the amount you pay today at

signing. This amount will be applied to your 90-day purchase option or included

in the total cost.”

       34.    The “Customer cart review” page also contains a line below the initial

payment and regular payment amounts that reads: “Additional lease details.” The

text is the same color and size as the other information on the page and less

prominent than the “CREATE MY LEASE” button. Until approximately August

2019, a light gray down arrow appeared next to the text. If consumers clicked on

the arrow, rather than the more prominent “CREATE MY LEASE” button, the

screen displayed the “90-day purchase option” price, “Lease period,” “Number of

payments,” “Cost of lease services,” and “Total cost” similar to the following:




                                         12
        Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 13 of 24




      35.    If consumers click “CREATE MY LEASE,” they are directed to a

DocuSign web application, where they are presented with a list of fine-print

disclosures about their agreement, but not the total cost or other terms, such as the

agreement length or number of payments. To continue, consumers are prompted to

electronically initial each disclosure and sign at the bottom of the page. Below is a

sample screenshot of the disclosures page.




                                         13
        Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 14 of 24




      36.    Until August 2019, once consumers signed the acknowledgement at

the bottom of the disclosures page, the screen auto-scrolled to the last page of the

agreement, where consumers were prompted to electronically sign the agreement.

Below is what appeared after consumers signed the acknowledgement at the

bottom of the disclosures page.



                                         14
        Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 15 of 24




      37.    While information about the total cost and other terms were contained

on other pages within the agreement, consumers had to manually scroll up from the

signature page to find such information.

      38.    Upon completing the transaction, consumers have typically received

only a receipt from the retailer showing the retail price of the merchandise and

sometimes the amount of their initial payment and Progressive’s contact

information. The receipt does not show the total cost of Progressive’s rent-to-own

plans or other payment terms. Progressive emails consumers a link to their

contracts after they have signed, but instructs retailers to provide consumers a

printed copy only if they request one.


                                           15
            Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 16 of 24




                  The Actual Cost of Progressive’s Rent-to-Own Plans

       39.      Contrary to Defendant’s representations, unless consumers enter into

an agreement with Progressive in California, they will always end up paying more

than the retail price to purchase merchandise through Progressive—often

substantially more.

       40.      Although the precise terms of Progressive’s rent-to-own agreements

vary depending on a number of factors, including the state in which the transaction

occurs, the retailer from which the merchandise is purchased, and the retail price of

the merchandise, the basic terms of Progressive’s rent-to-own agreements are

largely the same.

       41.      The consumer must make an initial payment to Progressive at the time

the agreement is signed using a credit or debit card. The initial payment amount

typically ranges from $49 to $79. In states other than California, the initial

payment is a fee that is added to the retail price of the merchandise. Nevertheless,

Progressive instructs sales associates not to call the initial payment a fee. Once the

consumer has signed the agreement and the initial payment has been processed, the

consumer may take home the merchandise or schedule delivery of it with the

retailer.



                                           16
        Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 17 of 24




      42.   At the time the consumer signs the agreement, the consumer is

automatically enrolled in a 12-month payment plan (or, in the case of a small set of

consumers at certain retailers, a 15-, 18-, or 24-month payment plan) with weekly,

biweekly, semi-monthly, or monthly recurring charges, which are automatically

debited from the consumer’s bank account.

      43.   If the consumer makes the initial payment and all of the scheduled

recurring payments (the “Total Purchase Price”), the consumer typically will pay

approximately twice the retail price to purchase the merchandise.

      44.   Consumers who pay off the merchandise early still pay more than the

retail price. If consumers pay off the merchandise within 90 days of delivery (the

“90 Day Payment Option”), they pay the retail price of the merchandise plus the

initial payment or a markup of up to 20% of the retail price (“90 Day Option

Amount”). If consumers purchase the merchandise after renting it for more than

90 days but before the end of the full rental term (the “Early Buyout Option”), they

pay Progressive a percentage of the remaining balance (typically 65%), plus any

amount then due or overdue. Using the $1,000 mattress from the above application

process as an example, if the consumer paid off the mattress after making regular

payments for six months, the consumer would end up paying $1,658.58. This

amount is not disclosed to the consumer.

                                        17
        Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 18 of 24




       45.      Consumers can only use the 90 Day Payment Option if, after signing

their agreement, they somehow learn before 90 days have passed that they have

been enrolled in a more costly option and call Progressive to increase their regular

payment amounts or make additional, unscheduled payments.

       46.      Progressive typically charges consumers hundreds of dollars more

than the retail price.

Defendant’s Knowledge of Widespread Consumer Confusion and Complaints

       47.      Defendant is aware of widespread consumer confusion about

Progressive’s rent-to-own plans.

       48.      Defendant has received tens of thousands of complaints from

consumers saying they were provided inaccurate or misleading information about

Progressive’s terms or charges, including more than 15,000 complaints from May

2017 through July 2018 alone. Specific complaints include:

              A consumer purchased $1,100 worth of furniture from a national
               retailer. The store associate told her that Progressive was a 12-month
               interest-free program and told her she would be making 12 monthly
               payments that, in total, would equal her $1,100 purchase price. In
               reality, the consumer’s Total Purchase Price was more than $2,000
               and the consumer’s supposed monthly payments were actually
               biweekly payments.

              A consumer purchased a $700 cell phone from a national retailer. The
               store associate told her that she would just be paying the price of the


                                           18
       Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 19 of 24




               phone over 12 months. In reality, the consumer’s Total Purchase
               Price was nearly $1,700, more than twice the retail price of the phone.

             A consumer purchased a $1,500 mattress from a national retailer. The
              store associate told her that if she paid for the mattress within six
              months of purchase through Progressive, she would pay the cash
              price. In reality, the consumer was signed up for a 12-month lease
              with a Total Purchase Price of more than $3,000.

             A consumer purchased $2,000 jewelry from a national retailer. The
              store associate told him that if he paid for the jewelry within 90 days
              of purchase through Progressive, he would pay the retail price. In
              reality, the 90 Day Option Amount was $2,200.

             A consumer purchased $295 jewelry from a local retailer. The store
              associate told her that if she paid for the jewelry within 90 days of
              purchase through Progressive, she wouldn’t be charged fees and that
              her initial payment of $40 went toward her balance. In reality, the 90
              Day Option Amount was $335—the $295 retail price plus the initial
              payment.

      49.      Internal Progressive materials show that Defendant knows consumer

confusion about paying the retail price is prevalent. In a document describing

Progressive’s categories of consumer complaints, the example provided for the

complaint category “Wrong Information Given” is: “The retailer gave the

customer impression that they had a 90 day same as cash option and did not

explain the mark up.” Similarly, an example provided for the complaint category

“90-Day Buyout Option” is: “The customer did not understand the cash price

would be higher than the invoice amount by the IP [initial payment].”


                                           19
        Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 20 of 24




      50.    Similarly, in a training presentation to Progressive’s customer service

representatives, examples of reasons why consumers complain include: the plan

was “explained as 90 days same as cash,” the consumer “didn’t know the amount

owed would go up after 90 days,” and the consumer “didn’t know the initial

payment wouldn’t go toward the amount owed.”

      51.    Retailers have also flagged concerns with the training materials. For

example, in 2016, a regional director sent Progressive employees an email relaying

the concerns of a sales associate who had taken the training course. The sales

associate found the answer to the question “what’s the interest rate like?”—i.e.,

“there actually isn’t an interest rate, because it’s not a loan”—deceptive.

Specifically, the sales associate wrote:

      This is false because there is, in fact, a form of interest and telling a
      guest there’s no interest when they see in the final paperwork that
      they’re actually paying 150% more (give or take) at 12 months would
      make us look like shady sales people.

Nevertheless, this question and answer continue to appear unchanged in the

online training course.

      52.    Based on the facts and violations of law alleged in this Complaint, the

FTC has reason to believe that Defendant is violating or is about to violate laws

enforced by the Commission.


                                           20
        Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 21 of 24




                       VIOLATIONS OF THE FTC ACT

      53.    Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or

deceptive acts or practices in or affecting commerce.”

      54.    Misrepresentations or deceptive omissions of material fact constitute

deceptive acts or practices prohibited by Section 5(a) of the FTC Act.

                                      Count I

      55.    In numerous instances in connection with the advertising, marketing,

promotion, offering for sale, or sale of rent-to-own plans, Defendant represents,

directly or through retailers, expressly or by implication, that consumers will pay

the retail or cash price to purchase merchandise.

      56.    In truth and in fact, in numerous instances in which Defendant has

made the representations set forth in Paragraph 55, consumers who entered into a

rent-to-own agreement with Progressive paid more than the retail or cash price to

purchase the merchandise, often substantially more.

      57.    Therefore, Defendant’s representations as set forth in Paragraph 55

are false and misleading and constitute deceptive acts or practices in violation of

Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).




                                         21
        Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 22 of 24




                              CONSUMER INJURY

      58.    Consumers are suffering, have suffered, and will continue to suffer

substantial injury as a result of Defendant’s violations of the FTC Act. In addition,

Defendant has been unjustly enriched as a result of its unlawful acts or practices.

Absent injunctive relief by this Court, Defendant is likely to continue to injure

consumers, reap unjust enrichment, and harm the public interest.

                THIS COURT’S POWER TO GRANT RELIEF

      59.    Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court

to grant injunctive and such other relief as the Court may deem appropriate to halt

and redress violations of any provision of law enforced by the FTC. The Court, in

the exercise of its equitable jurisdiction, may award ancillary relief, including

rescission or reformation of contracts, restitution, the refund of monies paid, and

the disgorgement of ill-gotten monies, to prevent and remedy any violation of any

provision of law enforced by the FTC.

                             PRAYER FOR RELIEF

      Wherefore, Plaintiff FTC, pursuant to Section 13(b) of the FTC Act, 15

U.S.C. § 53(b), and the Court’s own equitable powers, requests that the Court:

      A.     Award Plaintiff such preliminary injunctive and ancillary relief as

may be necessary to avert the likelihood of consumer injury during the pendency

                                          22
        Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 23 of 24




of this action and to preserve the possibility of effective final relief, including a

preliminary injunction;

      B.     Enter a permanent injunction to prevent future violations of the FTC

Act by Defendant;

      C.     Award such relief as the Court finds necessary to redress injury to

consumers resulting from Defendant’s violations of the FTC Act, including

rescission or reformation of contracts, restitution, the refund of monies paid, and

the disgorgement of ill-gotten monies; and

      D.     Award Plaintiff the costs of bringing this action, as well as such other

and additional relief as the Court may determine to be just and proper.




                          [SIGNATURE PAGE FOLLOWS]




                                           23
      Case 1:20-cv-01668-JPB Document 1 Filed 04/20/20 Page 24 of 24




                                  Respectfully submitted,

                                  ALDEN F. ABBOTT
                                  General Counsel


Dated: __4/20/20_____________     __/s/ Thomas Widor____________________
                                  THOMAS J. WIDOR
                                  MIYA TANDON
                                  SAMUEL JACOBSON
                                  BRITTANY FRASSETTO
                                  Federal Trade Commission
                                  600 Pennsylvania Avenue, NW
                                  Mail Stop CC-10232
                                  Washington, DC 20580
                                  Telephone: (202) 326-3039 (Widor)
                                  (202) 326-2351 (Tandon)
                                  (202) 326-3251 (Jacobson)
                                  (202) 326-2774 (Frassetto)
                                  Fax: (202) 326-2752
                                  Email: twidor@ftc.gov, mtandon@ftc.gov,
                                  sjacobson@ftc.gov, bfrassetto@ftc.gov

                                  ROBIN L. ROCK, GA. Bar No. 632529
                                  Federal Trade Commission
                                  225 Peachtree St. NE, Suite. 1500
                                  Atlanta, GA 30303
                                  Telephone: (404) 656-1368
                                  Fax: (404) 656-1379
                                  Email: rrock@ftc.gov

                                  Attorneys for Plaintiff
                                  FEDERAL TRADE COMMISSION




                                   24
